Citation Nr: 1617571	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  11-20 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to herbicide exposure or as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.  He was awarded the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied, in pertinent part, service connection for hypertension. 

Most recently, in August 2015, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

As noted in prior Board remands, a Board videoconference hearing was held in January 2013 as to this appeal; however, a hearing transcript could not be produced due to technical difficulty.  The Veteran did not reply to Board correspondence dated in June 2013 offering him a new hearing and his hearing request is thus deemed withdrawn.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the additional delay, and is cognizant that the appeal has been remanded on previous occasions, another remand is required to ensure compliance with the Board's prior remand directives and to obtain a complete record upon which to make an informed decision so that this claim is afforded every consideration.

The Veteran's most recent VA treatment records available for Board review are dated in September 2015; and on remand, the AOJ should obtain and associate with the claims file the Veteran's updated VA treatment records. 
Also, the Veteran, during VA treatment in March 2007, reported that he had hypertension for the past twelve or thirteen years and presented with hypertension, controlled with medication prescribed by a private provider.  At the time of his VA examination in April 2014, he reported that he had hypertension for the past 30 years.  The Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the VA, in March 2010, in favor of Dr. Soucier, for private treatment records related to his hypertension beginning in March 2010.  Dr. Soucier submitted the Veteran's private treatment records, dated from January 2010 to April 2010.  There are thus no private treatment records dated at or near the time of the onset of the Veteran's hypertension; and on remand, the AOJ should provide the Veteran a final opportunity to supplement the record with any outstanding relevant private treatment records. 

The Board remanded this issue on previous occasions in order to obtain a sufficient etiological opinion as to the Veteran's hypertension.  The most recent VA opinion, dated in November 2015, is not adequate to determine whether the Veteran's hypertension is related to his presumed in-service exposure to herbicides.  The examiner reported that the Veteran received only VA treatment for his hypertension, and then discussed a course of private treatment recorded in VA treatment records.  There is thus a factual error in the November 2015 opinion.  As discussed above, the Veteran reported the onset of hypertension many years prior to seeking VA treatment and has seen a private treatment provider for hypertension.  Relevant private treatment records are outstanding.  

Also, there is not an adequate opinion of record as to whether the Veteran's hypertension is secondary to his service-connected PTSD.  In September 2014, a VA examiner opined that there was no evidence-based medical literature that stated that hypertension was caused or permanently aggravated by PTSD. Another examiner, in March 2015, opined that the Veteran's hypertension was not caused or permanently aggravated by his PTSD because there is no consensus medical opinion based on scientific studies supporting such a conclusion.  The examiner did not discuss the onset of the Veteran's hypertension, PTSD, and/or psychiatric symptoms, or the medication required to treat the same.  On remand, the AOJ should obtain an adequate etiological opinion as to the Veteran's hypertension. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's treatment records maintained by the VA Medical Center (VAMC) in Philadelphia, Pennsylvania, dated from September 2015 to the present.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

2. Contact the Veteran and provide him VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any outstanding relevant private treatment records.  Inform him that Dr. Soucier submitted his private treatment records dated from January 2010 to April 2010; however, the Board seeks his private treatment records for hypertension, diagnosed and/or treated in as early as the late 1980's.  Advise the Veteran that he may submit his private treatment records if he so chooses.  If a negative response is received from the Veteran, or any private treatment provider, the claims file should be properly documented in this regard.

3. Then, forward the Veteran's claims file to a VA internist, other than the doctor that provided the previous opinion.  If the examiner determines that additional examination of the Veteran is required, so schedule the Veteran.

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension was incurred in service, or is otherwise related to service, including his presumed in-service exposure to herbicides and/or his rising blood pressures recorded since service. 

In providing this opinion, the physician should indicate his/her consideration of the 2007 conclusion of the National Academy of Sciences (NAS) that found "limited or suggestive evidence of an association" between herbicide exposure and hypertension (notwithstanding that VA has not yet added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available).  

If the physician concludes that the Veteran's hypertension is not etiologically related to his in-service exposure to Agent Orange, that conclusion may not be based solely on the fact that the NAS study did not conclude that there was positive link between hypertension and Agent Orange exposure.  As explained above, that is the report VA uses to establish which diseases should be presumptively service connected.  "To [deny] service connection ... on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  See Polovick v. Shinseki, 23 Vet.App. at 55.  

In other words, the physician should determine in this specific case, whether the Veteran's hypertension is related to his Agent Orange exposure, regardless of the NAS study that did not conclude that there was positive link between hypertension and Agent Orange exposure.  The physician must take into account the Veteran's personal circumstances and how the recognized risk factor(s) apply in his particular case.  Other factors may affect the analysis, such as whether the examiner finds studies persuasive, whether there are other risk factors that might be the cause of the Veteran's hypertension, whether his hypertension manifested itself in an unusual manner, etc.  

(b) The examiner should opine as to whether it is at least as likely as not that the Veteran's hypertension is proximately due to, or the result of, his service-connected PTSD, considering the onset of his hypertension, PTSD, and/or psychiatric symptoms, or the medication required to treat the same.  

(c) The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that the Veteran's hypertension has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected PTSD, considering his onset of the Veteran's hypertension, PTSD, and/or psychiatric symptoms, or the medication required to treat the same.

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the opinion, and the examiner should note such review.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

4.  Finally, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




